 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1173 
In the House of Representatives, U. S.,

March 18, 2010
 
RESOLUTION 
Recognizing the 100th anniversary of the Vermont Long Trail, the oldest long-distance hiking trail in the United States, and congratulating the Green Mountain Club for its century of dedication in developing and maintaining the trail. 
 
 
Whereas James P. Taylor conceived of the idea of developing a long-distance hiking trail in the Green Mountains of Vermont, and the Green Mountain Club was formed on March 11, 1910, in Burlington, Vermont, to make his dream of a Long Trail a reality; 
Whereas the Long Trail is the oldest long-distance hiking trail in the United States; 
Whereas the Long Trail extends 273 miles along the spine of Vermont’s Green Mountains, from the Massachusetts border to the Canadian border; 
Whereas the Long Trail provides pedestrian access to mountain peaks, waterfalls, wildlife, and foliage in all seasons; 
Whereas the Long Trail traverses scenic valleys and the tallest summits of the Green Mountain State; 
Whereas the Green Mountain Club continues to protect, defend, and promote the Long Trail and its 100-year history in Vermont; 
Whereas the mission of the Green Mountain Club is to make the Vermont mountains play a larger part in the life of the people by protecting and maintaining the Long Trail system and fostering, through education, the stewardship of Vermont's hiking trails and mountains; and 
Whereas the birth of the Long Trail is a testament to the hard work of many dedicated individuals and its continued existence is evidence of the perseverance of the Green Mountain Club and countless volunteers: Now, therefore, be it  
 
That the House of Representatives recognizes the 100th anniversary of Vermont’s Long Trail, the oldest long-distance hiking trail in the United States, and congratulates the Green Mountain Club for its century of dedication in developing and maintaining the Long Trail. 
 
Lorraine C. Miller,Clerk.
